Citation Nr: 0213939	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  95-36 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a heart condition, both 
on a direct basis and as secondary to exposure to herbicides.

(The issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD) will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefits sought on 
appeal.

The Board is undertaking additional development on the issue 
of entitlement to service connection for PTSD pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  The veteran served on active duty from March 1967 to 
March 1969, including service in Vietnam.

2.  A heart condition is not shown by competent medical 
evidence to have a nexus or relationship to service or 
exposure to herbicides during service. 


CONCLUSION OF LAW

The claim for entitlement to service connection for a heart 
condition, both on a direct basis and as a result of exposure 
to herbicides, is denied.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2002), 38 U.S.C. § 1116 (a) (2), (f), as added 
by § 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103 (H.R. 1291) (Dec. 27, 
2001); 38 C.F.R. §§ 3.303, 3.307 (a) (6); 3.309 (e) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a heart condition.  The veteran's 
separation examination dated February 1969 showed normal 
clinical evaluation of the lungs and chest, heart, and 
vascular system.

A VA hospital admission report dated December 1994 to May 
1995 indicates that the veteran was admitted to the 
Domiciliary at the Martinsburg VAMC for participation in the 
Homeless Program.  It was noted that the veteran was treated 
for hypertension and was controlled by medication.

At his VA examination in April 1997, the veteran reported 
multiple complaints and indicated that he had hypertension 
and took medication for it.  He also indicated that when his 
blood pressure went up he developed a headache.  The 
veteran's blood pressure was noted as 140/90 in the left 
upper extremity.  The heart rate was 70 with a regular rate 
and rhythm, S1, S2.  

Statements received in 1999 from H.L.M., D.O., indicated that 
the veteran had been a patient since 1998 and was being 
treated for angina pectoris, hypertension, and chronic 
coronary artery disease.  

VA outpatient treatment records indicate that the veteran 
underwent a stress test in January 1999.  The impression was 
ECG changes consistent with inducible ischemia; large, mild 
to moderately reduced intensity, reversible lateral wall 
defect.  February 2000 progress notes indicate that the 
veteran presented himself to outside emergency room with 
bradycardia and had his atenolol dose decreased.  The note 
further indicates that it was unclear what symptoms he had 
when he presented, although he did report being told he had a 
low heart rate.  

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 State. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126, (West Supp. 2002); see 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. 
Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect).  The VCAA provided 
that nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

The veteran has been provided with several documents 
notifying him of the evidence and information necessary to 
substantiate his claim.  These documents also include 
explanations of what information and evidence would be 
obtained by VA and what information and evidence he needed to 
provide in support of his claims.

In a supplemental statement of the case dated in January 
1999, the RO found no record of residuals of Agent Orange 
exposure showing a chronic disability subject to service 
connection.  In a letter dated January 1999, the veteran was 
asked to list the disabilities for which he was claiming as 
secondary to Agent Orange exposure and places of treatment.  
A report of contact indicated that in December 1999 the 
veteran called the RO and indicated that he was claiming a 
heart condition as a result of exposure to Agent Orange.  The 
RO sent a letter to H.L.M., D.O., dated July 2000 asking the 
physician to furnish any medical records concerning the his 
treatment of the veteran's heart condition.  In a letter of 
December 2000, the veteran was again asked to submit 
competent medical or scientific evidence that his heart 
condition was related to his exposure to Agent Orange during 
service.  He was also asked to furnish the names and 
addresses of any hospitals or doctors providing treatment for 
any claimed disability.  A February 2001 supplemental 
statement of the case indicated the evidence used in deciding 
the veteran's claim as well as the pertinent laws, 
regulations, and criteria and why the evidence did not 
establish service connection due to exposure to Agent Orange 
or on a direct basis.  The supplemental statement of the case 
also included the provisions of the VCAA advising him of the 
law establishing new duties for the VA.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45, 620, 45, 630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claims by means of a series of letters, 
supplemental statements of the case, and provisions of the 
VCAA advising him of the law establishing new duties for the 
VA.  This claim was remanded in February 1998 to clarify 
claimed disabilities due to exposure to Agent Orange, obtain 
pertinent medical records, and to undertake any additional 
evidentiary or medical development deemed appropriate at the 
RO level.  Therefore, VA has no outstanding duty to inform 
him that any additional information or evidence is needed.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110.  
Regulations pertaining to Agent Orange exposure provide for a 
presumption of exposure to herbicide agents for veterans who 
have one of several diseases and served on active duty in 
Vietnam during the Vietnam Era.  38 U.S.C. § 1116, as added 
by § 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103 (H.R. 1291) (Dec. 27, 
2001); 38 C.F.R. § 3.307 (a) (6) (2001).

The statute and regulations also specify the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents. The specified 
diseases are: chloracne, Hodgkin's disease, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, soft tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), multiple myeloma, and respiratory cancers 
(cancers of the lung, bronchus, trachea, or larynx), and 
diabetes mellitus (Type 2).  A list of soft tissue sarcomas 
is noted at the end of the regulation.  38 U.S.C. § 1116 (a) 
(2), as added by § 201(c) of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-103 (H.R. 
1291) (Dec. 27, 2001); 38 C.F.R. § 3.309 (e) (2001); 66 Fed. 
Reg. 23168 (2001). Furthermore, the Secretary of Veterans 
Affairs formally announced in the Federal Register, on 
January 4, 1994, that a presumption of service connection 
based on exposure to herbicides used in Vietnam was not 
warranted for certain conditions, to specifically include 
skin cancer, or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted." 59 Fed.Reg. 341 (1994).

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including a presumption of service-connection under 
this section, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) as amended by § 
201 of HR 1291, PL 107-103 (West Supp. 2001), effective 
December 27, 2001.

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Public Law No. 98-524, 
Section 5, 98 Stat. 2725, 2727 through 29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation. See Combee v. Brown, 34 F. 
3d 1039 (Fed. Cir. 1994).

As mentioned above, 38 C.F.R. § 3.309 (e) lists certain 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  However, 
the veteran has not been diagnosed with any of the diseases 
listed in 38 C.F.R. § 3.309 (e).  Since the veteran has not 
been diagnosed with any of the diseases listed in 38 C.F.R. § 
3.309 (e), there is no presumption of a connection between 
herbicide exposure and hypertension or heart disease since 
service connection cannot be allowed for these disorders on a 
presumptive basis.


Analysis

In light of the above, it is found that the preponderance of 
the evidence is against service connection for a heart 
condition on either a direct basis or under the provisions 
for Agent Orange exposure.

Since service connection can not be allowed on a presumptive 
basis, for the veteran to be granted service connection, he 
must show that his heart condition was incurred in or 
aggravated by service on a direct basis. 

To the extent that the veteran is claiming service connection 
for a heart condition on a direct basis, there is no medical 
evidence that the veteran's current disability had its onset 
in service.  Indeed, there is nothing in the claims file, 
other than the veteran's own contentions, which would tend to 
establish that his current heart condition is related to his 
active military service.  The veteran's separation 
examination in February 1969 showed normal clinical 
evaluation of the lungs and chest, heart, and vascular 
system.  The veteran's hypertension and heart condition were 
not diagnosed until many years after separation from service.  
A VA hospital admission report dated December 1994 to May 
1995 indicates that the veteran was admitted to the 
Domiciliary at the Martinsburg VAMC for participation in the 
Homeless Program.  It was noted that the veteran was treated 
for hypertension and was controlled by medication.

The sincerity of the veteran's belief in this claimed causal 
connection is not doubted.  However, as the veteran has not 
been shown to be a medical expert, he is not qualified to 
express an opinion regarding any medical causation of his 
heart condition.  As it is the province of trained health 
care professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Thus, it is found that the veteran's contention that his 
heart condition is related to service cannot be accepted as 
competent evidence.


ORDER

Entitlement to service connection for a heart condition, both 
on a direct basis and as secondary to exposure to herbicides, 
is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

